

116 HR 8105 IH: Supporting Education Recognition for Veterans during Emergencies Act
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8105IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Mr. Lamb (for himself, Mr. Dunn, Mr. Bilirakis, Mr. Trone, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve the ability of veterans with medical training to assist the United States in response to national emergencies, and for other purposes.1.Short titleThis Act may be cited as the Supporting Education Recognition for Veterans during Emergencies Act or the SERVE Act.2.DefinitionsIn this Act:(1)Department; secretary; veteranThe terms Department, Secretary, and veteran have the meanings given those terms in section 101 of title 38, United States Code.(2)Veterans service organizationThe term veterans service organization means an organization that provides services to veterans, including organizations recognized by the Secretary of Veterans Affairs under section 5902 of title 38, United States Code.3.Update of web portal to identify veterans who had medical occupations as members of the Armed Forces(a)In generalThe Secretary shall update existing web portals of the Department to allow the identification of veterans who had a medical occupation as a member of the Armed Forces.(b)Information in portal(1)In generalAn update to a portal under subsection (a) shall allow a veteran to elect to provide the following information:(A)Contact information for the veteran.(B)A history of the medical experience and trained competencies of the veteran.(2)Inclusions in historyTo the extent practicable, histories provided under paragraph (1)(B) shall include individual critical task lists specific to military occupational specialties that align with existing standard occupational codes maintained by the Bureau of Labor Statistics.4.Program on provision to States of information on veterans with medical skills obtained during service in the Armed ForcesFor purposes of facilitating civilian medical cre­den­tial­ing and hiring opportunities for veterans seeking to respond to a national emergency, including a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Secretary, in coordination with the Secretary of Defense and the Secretary of Labor, shall establish a program to share information specified in section 3(b) with the following:(1)State departments of veterans affairs.(2)Veterans service organizations.(3)State credentialing bodies.(4)Other stakeholders involved in State-level credentialing, as determined appropriate by the Secretary.5.Program on training of intermediate care technicians of Department of Veterans Affairs(a)EstablishmentThe Secretary shall implement a program to train and certify covered veterans to work as intermediate care technicians of the Department.(b)LocationsThe Secretary may place an intermediate care technician trained and certified under the program under subsection (a) at any medical center of the Department, giving priority to a location with a significant staffing shortage.(c)Inclusion of information in transition assistance programAs part of the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code, the Secretary shall prepare a communications campaign to convey opportunities for training, certification, and employment under the program under subsection (a) to appropriate members of the Armed Forces separating from active duty.(d)Report on expansion of programNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on whether the program under this section could be replicated for other medical positions within the Department.(e)Covered veteran definedIn this section, the term covered veteran means a veteran whom the Secretary determines served as a basic health care technician while serving in the Armed Forces.6.Notification of opportunities for veteransThe Secretary shall notify veterans service organizations and, in coordination with the Secretary of Defense, members of the reserve components of the Armed Forces of opportunities for veterans under this Act.